Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  April 9, 2021                                                                                      Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                              Brian K. Zahra
  161092(58)                                                                                                David F. Viviano
                                                                                                        Richard H. Bernstein
                                                                                                        Elizabeth T. Clement
                                                                                                         Megan K. Cavanagh
  PEOPLE OF THE STATE OF MICHIGAN,                                                                       Elizabeth M. Welch,
            Plaintiff-Appellee,                                                                                        Justices
                                                                     SC: 161092
  v                                                                  COA: 344703
                                                                     Wayne CC: 17-010362-FC
  DEANDRE TERREL AUSTIN,
             Defendant-Appellant.
  ______________________________________/

          On order of the Chief Justice, the motion of plaintiff-appellee to extend the time for
  filing its supplemental brief is GRANTED. The supplemental brief will be accepted as
  timely filed if submitted on or before May 17, 2021.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                    April 9, 2021

                                                                                Clerk